Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/152021 have been fully considered but they are not persuasive. 
Applicant argues Guo does not teach “a challenge provided by the service provider device (Remarks pg. 18).”
The Examiner respectfully disagrees. 
	The claim requires “a one-way transformation of the digital signature using a first random number generated by the attribute assertion device, and a challenge provided by the service provider.”
	Guo teaches wherein the random number is generated by the assertion device (pg. 9, step 2, choose random r). Guo further teaches a challenge provided by the service provider (verifier) (pg. 19, step 3, compute h). Together a transformation is made with the random number and the challenge (pg. 19, step 4). The Vs = VmVc appears similar to the v= v1*v2 in Figure 8 of Applicant’s specification.
	Therefore the arguments are considered unpersuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 12-14, 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Aggregate Signature-Based Efficient Attributes Proof with Pairing-Based Anonymous Credential, 2013, Guo)


Regarding Claim 1,

Guo teaches a method for operating an attribute assertion device having a processor and memory to create an unlinkable digital signature- equivalent of an assertion message that is verifiable, by a service provider receiving the unlinkable digital signature-equivalent on a service provider device having a processor and memory (pg. 10 teaches a blinded version of the signature (i.e. unlinkable digital signature) received by a verifier), as being generated from a digital signature of a known attribute provider having a public key PKAP wherein the unlinkable digital signature-equivalent is created by the attribute assertion device and verifiable by the service provider device without the sharing of a secret cryptographic key between the attribute assertion device and the service provider device (pg. 9 teaches generating the blinded signature without sharing a secret cryptographic key), the method comprising 
operating the processor of the attribute assertion device to transform a digital signature of the attribute message into an unlinkable digital signature-equivalent using a one-way (pg. 9-10 teaches transforming a signature to a blinded signature using a random number and challenge), the first random number held as a secret by the attribute assertion device (pg. 9 only prover has access to the random value r).  

Regarding Claim 2,

Guo teaches the method for operating an attribute assertion device having a processor and memory to create a digital signature-equivalent of an assertion message according to claim 1, wherein the digital signature is in a group G having a generator g (pg. 7 teaches digital signature is in group G”), the signature-equivalent is a pair wherein the first member of the pair computed from the first random number the challenge (c or gC), and the digital signature, and the second member of the digital signature-equivalent pair is an exponentiation the group generator g to the power of the first random number (pg. 8 teaches signature pair).  

Regarding Claim 3,

Guo teaches the method for operating an attribute assertion device having a processor and memory to create an unlinkable digital signature Preliminary Amendment dated June 11, 2018equivalent of an assertion message according Claim 1, comprising: 
generating on the attribute assertion device a first random number (k or g') (pg. 10 choose random r’); 
generating the unlinkable signature-equivalent using the first random number and the challenge provided by the service provider (pg. 10 teaches generating blinded signature using the random number and challenge);
transmitting the unlinkable signature-equivalent and the shared random number to the service provider; and on the service provider (pg. 10 teaches transmitting the blinded signature to the service provider), verifying the unlinkable signature-equivalent using the challenge, the public key of the known attribute provider, and the shared number (pg. 10 step 4 teaches verifying using shared number and public key).  

Regarding Claim 4,

Guo teaches the method for operating an attribute assertion device having a processor and memory to create an unlinkable digital signature- equivalent of an assertion message according to claim 3, further comprises:
on each of the attribute assertion device and the service provider device, computing a value w that is a function of the shared random number and the challenge provided by the service provider 
wherein the generating of the unlinkable signature-equivalent comprises using the value w to transform the signature into the signature- equivalent using the secret random value (pg. 6, teaches a signature is σi = g = ( = (H( ) (bi+ri)(x+α) 1 wig ri 1 )x+α mi g ri 1 )x+α);; 
and wherein the verifying of the unlinkable signature-equivalent comprises using a bilinear map e to map the unlinkable signature-equivalent, a hash of the attribute message H(M) and known quantities including the public key of the attribute provider, the computed value w into quantities that may be compared to confirm that the unlinkable signature-equivalent proves that the attribute asserter knows the signature produced by the attribute provider (pg. 10 teaches verifying blinded signature equivalent,  hi ← H(labeli||mi), h ← ∏ L i=1 hi L = |TA|)3 of 17 GMT2518-1 PrelimAmend US National Application under 35 USC 371 Claiming Priority to International Patent Application No.PCT/EP2016/080518 Preliminary Amendment dated June 11, 2018

Regarding Claims 10, 12-14, 

Claims 10, 12-14 are similar in scope to Claim 1-4 and are rejected for a similar rationale.

Regarding Claims 19-22, 

Claims 19-22 are similar in scope to Claim 1-4 and are rejected for a similar rationale.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Camenisch (US 2011/0013771) 


Regarding Claim 7,

Guo teaches the method for operating an attribute assertion device to create a digital signature-equivalent of an assertion message M according to claim1, however Guo does not explicitly teach wherein the service provider device is a server.  
Camenisch (US 2011/0013771) teaches wherein the service provider is a server (Figure 1 shows a service provider and a server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Guo with a service provider that is a server and the results would be predictable.

Allowable Subject Matter
Claims 5-6, 8-9, 15-18, 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439